UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1531


In Re: MOMOLU V.S. SIRLEAF; ERIC L. PROSHA; JOHN              KING;
AARON LEWIS; PETER ROSAS; RYAN SESSOMS; RAY WATSON,

                Petitioners.




                On Petition for Writ of Mandamus.
 (3:15-cv-00301-MHL-RCY; 3:15-cv-00552-MHL-RCY; 3:15-cv-00339-
     MHL-RCY; 3:15-cv-00338-MHL-RCY; 3:15-cv-00340-MHL-RCY)


Submitted:   November 30, 2016               Decided:   December 21, 2016


Before GREGORY, Chief Judge, and NIEMEYER and SHEDD, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Momolu V.S. Sirleaf; Eric L. Prosha; John King; Aaron Lewis;
Peter Rosas; Ryan Sessoms; Ray Watson, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Petitioners     petition    for   a   writ   of    mandamus    seeking   an

order directing the district court judge to recuse herself in

their cases.     Mandamus relief is a drastic remedy and should be

used only in extraordinary circumstances.                 Kerr v. U.S. Dist.

Court, 426 U.S. 394, 402 (1976); United States v. Moussaoui, 333
F.3d 509, 516-17 (4th Cir. 2003).           The party seeking issuance of

the writ must have no other adequate means to attain relief, and

he bears the burden of showing that his right to the writ is

clear and indisputable.          See Moussaoui, 333 F.3d at 517; In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).                   We conclude that

Petitioners fail to make the required showing.

      Accordingly, we deny the petition for a writ of mandamus,

as   amended,   and   the   pending     motion.     We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                              PETITION DENIED




                                        2